Citation Nr: 1548708	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(Issues of entitlement to an increased rating for a service-connected back disability, service connection for a right shoulder disability, residuals of a broken nose, broken and bruised ribs, an acquired psychiatric disorder, a disability manifested by sleep deprivation, a bilateral ankle disability, high blood pressure, sleep apnea and compensation under 38 U.S.C.A. § 1151 for congestive hearing failure/coronary artery disease will be addressed in separate decisions)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter came before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Veteran testified via videoconference before a Veterans Law Judge (VLJ).  He raised the TDIU matter during the hearing.  He also had an additional hearing before a VLJ in August 2014.  Transcripts of the hearings have been associated with the record.  It is noted that the Veteran waived his right to have a hearing before a third Veterans Law Judge on the TDIU matter during the August 2014 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Also on appeal are issues of entitlement to service connection for various disabilities and for compensation under 38 U.S.C. §1151 for congestive heart failure/coronary artery disease; these issues are before the VLJ who conducted the August 2014 hearing; as such, those issues will be addressed by that VLJ in a separate decision.

Also on appeal is the issue of entitlement to higher initial ratings for lumbosacral strain with degenerative disc disease and herniated nucleus pulposus; this issue is before the VLJ who conducted the September 2009 hearing; as such, it will be addressed by that VLJ in a separate decision.

In November 2010, the Board remanded this issue for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a separate decision on the matters heard solely at the August 2014 hearing, the Board remanded issues of entitlement to service connection for a head injury, a right shoulder disability, a bilateral knee disability, an acquired psychiatric disorder, sleep deprivation, and a bilateral ankle disability; and compensation under 38 U.S.C. § 1151 for congestive heart failure/coronary artery disease.  Adjudication of entitlement to TDIU requires consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  The Veteran alleges that these disabilities have a significant impact on his occupational capacity, and hence they must be fully considered in the adjudication of TDIU.  Such cannot happen, however, until those matters are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to complete the Remand actions required in the most recent Board decision associated with Docket No. 13-18 533.

2.  After completion of the above, review the claims file and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
                  C. TRUEBA                                              DAVID L. WIGHT
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                         S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

